APPENDIX A
VIA CERTIFIED MAIL 7017 1000 0001 1109 8688

November 9, 2018

Mr. Cooper/Nationstar Mortgage
PO Box 619098
Dallas, TX 75261-9741

In the Matter of:

Borrower’s Name: Ansarullah Habeebulla Dawoudi
Property Address: 4909 N. Kruger Ave.

Chicago, IL 60630
Mortgage Account No.: es

Re: Request for Information Pursuant to 12 C.F.R. § 1024.36

To Whom It May Concern:

This Request for Information is pursuant to Regulation X of the Mortgage Servicing Act as
amended by the Consumer Financial Protection Bureau pursuant to the Dodd Frank Act,

Pursuant to 12 C.F.R. § 1024.36(c), within five (5) days (excluding legal public holidays,
Saturdays and Sundays) of your receipt of. this request, you must provide me with a written
response acknowledging such receipt,

Moreover, pursuant to 12 C.F.R. § 1024.36(d)(ii)(2)(B), -you must provide me the information
requested, within thirty (30) days (excluding legal public holidays, Saturdays and Sundays) after
your receipt of this request.

Please provide the following information:

1,

2.

The current and most recent property valuation contained in your system.

For the next 4 requests below (3,.4, 5-and 6), please provide the information. beginning
from the time Mr Cooper/Nationstar Mortgage took over servicing of the loan through the
present: —

A listing of all broker price opinion (BPO) charges that have appeared on any monthly
mortgage statement, copies of all such BPOs, and the 3" party invoices for the BPOs,

A listing of all property inspection charges that have appeared on any monthly mortgage
statement, copies of all such property inspection reports, and the 3" party invoices for such
property inspection reports.

A listing of all legal fee charges that have appeared on any monthly mortgage. statement,
copies of all such legal foe charges, and the 3" party irivoices for such legal fee charges.
6. A listing of any and all other fees and charges that have appeared on any monthly
mortgage statement, copies of any and all reports prepared if any of the fees or charges
resulted in a report being prepared, and any and all 3" party invoices for such other fecs
and charges.

7. The. identity, address, and other relevant contact information for the custodiai of the
collateral file containing the original collateral documents for the above-referenced
mortgage loan, including, but not limited to the original note.

Please send all acknowledgements, all correspondence and all the requested information to

my attorneys at: ,
Goldman Chase Law LLC

6321 Dempster St. #220

Morton Grove, IL 60053

773-227-6161. «200

773-227-6262 (fax)

dg@goldmanchase.com

Thank you.
Sincerely,

/s/ Ansarullah Habeebulla Dawoudi

Ansarullah Habeebulla Dawoudi
